Citation Nr: 0634145	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1950 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

This case was previously before the Board in July 2005 and, 
in pertinent part, was remanded for additional development.

A motion to advance this case on the Board's docket, which 
was received by the Board on September 12, 2006 was granted 
by the Board on October 16, 2006 for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

In a statement dated August 12, 2006 the veteran essentially 
appeared to be questioning the effective date for the grant 
of service connection for his service-connected cold injury 
of the left and right lower extremities.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an increased rating for duodenal 
ulcer disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence does not establish that the 
veteran's currently diagnosed hypertension or coronary artery 
disease are causally related to active service.

2.  The competent evidence fails to demonstrate a current 
diagnosis of PTSD or arthritis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).

4.  Arthritis was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2002, April 2002, and November 2005 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see May 2006 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The veteran has received notice regarding the 
assignment of a disability rating and effective date for the 
award of any benefit sought.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA examination and treatment records.  
Examinations with opinion as to a possible relationship 
between the claimed disabilities and the veteran's military 
service have been undertaken.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).

I.  Hypertension and coronary artery disease.

The veteran contends that he should be service connected for 
hypertension and coronary artery disease.  In evaluating the 
claim, the applicable presumptive provisions are for 
consideration for this period of active duty service.  Under 
38 C.F.R. § 3.309(a), hypertension (as cardiovascular 
disease) and coronary artery disease are regarded as chronic 
diseases.  However, in order for the presumption to apply, 
the disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
38 C.F.R. § 3.307(a) (3).  As the evidence of record does not 
establish any clinical manifestations of hypertension or 
coronary artery disease within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  Having 
considered presumptive service connection in the present 
case, the Board will now address the issue of direct service 
connection on a nonpresumptive basis.

With respect to hypertension and coronary artery disease, 
current diagnoses are established.  As such, the first 
element of service connection is satisfied as to these 
claims.  However, the remaining criteria for a grant of 
service connection have not been met, as will be discussed.

The service medical records do not show any indication of 
hypertension or heart disease.  The veteran's October 1951 
service discharge examination revealed that his heart was 
normal and his blood pressure was 108/82.  The absence of 
findings of hypertension or heart disease during the 
veteran's active duty service, however, does not preclude a 
grant of service connection.  Indeed, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Following service, the veteran began undergoing VA 
examinations starting in March 1952.  Heart disease, 
including hypertension, however, was not noted until the 
1990s, many years after active service.  Further, no 
physician has linked the veteran's heart disease to service.  
In fact, following examination of the veteran and a review of 
the claims file, a May 2003 VA examiner opined that it was 
unlikely that the veteran's heart disease had its inception 
during his active service.

In sum, the record affords no basis for concluding that the 
veteran's current hypertension or coronary artery disease 
were incurred in active service.  As such, the preponderance 
of the evidence is against these claims.

II.  PTSD and arthritis

The veteran is claiming entitlement to service connection for 
PTSD.  The first question for consideration in evaluating a 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
post-service medical records, including a July 2003 VA PTSD 
examination, fail to reveal any diagnosis with respect to 
PTSD.

In the same manner, a review of the clams file reveals no 
diagnoses with respect to arthritis.  While an Axis III 
diagnosis of arthritis was reported on VA psychiatric 
examination in July 2003, such diagnosis was not shown to be 
based on any objective clinical findings.  In the absence of 
a current valid diagnosis of arthritis or PTSD, service 
connection for these disabilities is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board here notes in passing that as there appears to be 
no indication that the veteran was notified of the June 1992 
rating decision denying service connection for arthritis, the 
Board has considered this claim on the merits.  At any rate, 
in the absence of a current disability, service connection 
for arthritis must be denied.

III.  Conclusion

The veteran's service records reflect that he was awarded the 
Combat Infantry Badge.  The provisions of 38 U.S.C.A. § 1154, 
however, do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and the disorders on appeal.  
He has not done so in this case.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements in this regard have been 
reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for PTSD is denied.

Service connection for arthritis is denied.


REMAND

A review of the claims folder reveals that the issue of 
entitlement to an increased rating for duodenal ulcer disease 
is not yet ready for appellate review.  In this regard, the 
Board notes that while the veteran had a VA stomach 
examination in February 2002 (as well as a "file review" 
examination with limited findings in May 2003), VA records 
reveal that he has been hospitalized for gastrointestinal 
bleeding twice since that time, in July 2002 and February 
2005.  The February 2005 VA discharge summary contained 
laboratory findings that appeared to suggest abnormal blood 
counts, but no mention of anemia (being present or absent) 
was noted.  At any rate, it appears that the veteran's ulcer 
disability has worsened since his last VA examination.  As 
such, the Board finds that the veteran should be afforded the 
appropriate VA examination.  VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected duodenal ulcer disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  When the development requested has 
been completed, the issue of entitlement 
to an increased rating for duodenal ulcer 
disease should again be reviewed.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


